DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the linear actuator being configured to lower any portion of weights from said elevated positioned of claims 7 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Notably, the photographs of applicant’s invention make details of the linear actuator impossible to discern amongst the other entities and the background to determine the state of applicant’s configuration.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of purported merits (e.g. “providing a tremendous range of motion to the user”).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 6 and 12 is objected to because of the following informalities:  “positioned” should read as “position”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitation “slidably joined to common central rail member” is recited. There is a lack of antecedent basis for ‘common central rail member’ as ‘a common central rail member’ has not been previously recited. For the purposes of examination, the limitation “common central rail member” is construed as “a common central rail member”.
Regarding claim 16, the limitation “slidably joined to separate central rail member” is recited. There is a lack of antecedent basis for ‘separate central rail member’ as ‘a separate central rail member’ has not been previously recited. For the purposes of examination, the limitation “separate central rail member” is construed as “a separate central rail member”.
Regarding claim 18, the limitation “a plurality of pulleys connected to said upper translatable member” is recited. Notably, the limitation “said upper translatable member” is confusing and indefinite as two upper translatable members have been previously disclosed in claim 14. It is unclear whether the plurality of pulleys are to each upper translatable member of the pair thereof, or just one of the pair. For the purposes of examination, the limitation is construed as applicable to both upper translatable member of the pair thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (U.S. Pub. No. 20140223661); hereafter "Galloway" in view of Jue et al. (U.S. Pat. No. 10265565); hereafter "Jue".
Regarding claim 1, Galloway discloses (FIGS. 2A-3) an apparatus comprising: a frame assembly (as illustrated in FIGS. 2A-3) having an upper support (304/310/306; FIG. 3) and a plurality of columns (320; FIG. 3), each of said columns supporting the upper support and maintaining the frame assembly in an upright position (as illustrated in FIGS. 2A-3); an upper translatable member (208; FIGS. 2C) and a lower translatable member (206/306; FIGS. 2C/3), said lower translatable member slidably joined atop said upper support (through 234; FIG. 2C; as illustrated in FIG. 3) and said upper translatable member slidably joined atop said lower translatable member (through 260; FIG. 2C); and an overhead rigging (as illustrated in FIG. 2C and 3), said overhead rigging attached to said upper translatable member via a series of cables (as illustrated in FIG. 2C and 3), {said cable attached at a second end to a weight maintained adjacent one of the columns} (as illustrated in FIG. 3)
However, Galloway does not disclose wherein said series of cables are attached at second ends (plural) to weights (plural) maintained adjacent said plurality of columns (plural).
Regardless, Jue teaches (FIGS. 11B and 12A) a support assembly with a plurality of columns (28; FIGS. 11B and 12A) that have a series of cables (38L; FIGS. 11B and 12A) that are attached at second ends to weights (40R/40L; FIG. 11B; 150L/150R/151L/151R; FIG. 12A) maintained adjacent (or inside) one of the columns (As illustrated in FIGS. 11B and 12A).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated to have incorporated the multiple cables, weights and interior localization thereof, and pulleys of Jue (as illustrated in FIGS. 11B and 12A) into the support systems of Galloway (As illustrated between FIGS. 2A-3). Where the results would have been predictable as both Jue and Galloway are concerned with reducing the weight experienced by a user for exercise (Galloway: paragraph 0033; Jue: Abstract). Where advantageously, the use of multiple pulleys would provide better equalization and weight distribution applicable to the user for a variety of configurations and positions, thereby improving the number of uses availed for Galloway.
Regarding claim 2, Galloway in view of Jue discloses (Galloway: FIGS. 2C/3; Jue: FIGS. 11B/12A) the apparatus of claim 1 wherein said columns each define an internal space in which said weights are maintained (as set forth in the combination of Galloway and Jue above where Jue demonstrates internal space in FIG. 11B).
Regarding claim 3, Galloway in view of Jue discloses (Galloway: FIGS. 2C/3; Jue: FIGS. 11B/12A) the apparatus of claim 1 further comprising a plurality of pulleys (Galloway: 344a-g; FIG. 3/250; FIGS. 2C; Jue: 36R/36L/56R/56L; FIG. 12A) connected to said upper translatable member (as illustrated in Galloway: FIGS. 2A-3/Jue: FIGS. 11B/12A), said plurality of pulleys configured to receive and re-direct said cables to upper areas of said plurality of columns (as illustrated in Galloway: FIGS. 2A-3/Jue: FIGS. 11B/12A).
Regarding claim 4, Galloway in view of Jue discloses (Galloway: FIGS. 2C/3; Jue: FIGS. 11B/12A) the apparatus of claim 1 further comprising a plurality of pulleys (Galloway: 344a-g; FIG. 3/250; FIGS. 2C; Jue: 36R/36L/56R/56L; FIG. 12A) connected near an upper area of each of said plurality of columns (as illustrated in Galloway: FIGS. 2A-3/Jue: FIGS. 11B/12A) configured to receive and re-direct said cables to weights (as illustrated in Galloway: FIGS. 2A-3/Jue: FIGS. 11B/12A) maintained within said space defined by each of said plurality of columns (as set forth in the combination of Galloway and Jue above where Jue demonstrates internal space in FIG. 11B).
Regarding claim 8, Galloway discloses (FIGS. 2A-3) an apparatus comprising: a frame assembly (as illustrated in FIGS. 2A-3) having an upper support (304/310/306; FIG. 3) and a plurality of columns (320; FIG. 3) spaced apart from one another to define a patient area (as illustrated in FIGS. 3), each of said columns supporting the upper support and maintaining the frame assembly in an upright position (as illustrated in FIGS. 2A-3); an upper translatable member (208; FIGS. 2C) and a lower translatable member (206/306; FIGS. 2C/3), said lower translatable member slidably joined atop said upper support (through 234; FIG. 2C; as illustrated in FIG. 3) and said upper translatable member slidably joined atop said lower translatable member (through 260; FIG. 2C); and an overhead rigging (as illustrated in FIG. 2C and 3), said overhead rigging attached to said upper translatable member via a series of cables (as illustrated in FIG. 2C and 3), {said cable attached at a second end to a weight maintained adjacent one of the columns} (as illustrated in FIG. 3)
However, Galloway does not disclose wherein each of said columns further defining an internal space, and said series of cables are attached at second ends (plural) to weights (plural) maintained within said internal spaces defined by said plurality of columns (plural).
Regardless, Jue teaches (FIGS. 11B and 12A) a support assembly with a plurality of columns (28; FIGS. 11B and 12A) each of said columns further defining an internal space (as illustrated in FIG. 11B) that have a series of cables (38L; FIGS. 11B and 12A) that are attached at second ends to weights (40R/40L; FIG. 11B; 150L/150R/151L/151R; FIG. 12A) maintained adjacent (or inside) one of the columns (As illustrated in FIGS. 11B and 12A).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated to have incorporated the multiple cables, weights and interior localization thereof, and pulleys of Jue (as illustrated in FIGS. 11B and 12A) into the support systems of Galloway (As illustrated between FIGS. 2A-3). Where the results would have been predictable as both Jue and Galloway are concerned with reducing the weight experienced by a user for exercise (Galloway: paragraph 0033; Jue: Abstract). Where advantageously, the use of multiple pulleys would provide better equalization and weight distribution applicable to the user for a variety of configurations and positions, thereby improving the number of uses availed for Galloway.
Regarding claim 9, Galloway in view of Jue discloses (Galloway: FIGS. 2C/3; Jue: FIGS. 11B/12A) the apparatus of claim 8 further comprising a plurality of pulleys (Galloway: 344a-g; FIG. 3/250; FIGS. 2C; Jue: 36R/36L/56R/56L; FIG. 12A) connected to said upper translatable member (as illustrated in Galloway: FIGS. 2A-3/Jue: FIGS. 11B/12A), said plurality of pulleys configured to receive and re-direct said cables to upper areas of said plurality of columns (as illustrated in Galloway: FIGS. 2A-3/Jue: FIGS. 11B/12A).
Regarding claim 10, Galloway in view of Jue discloses (Galloway: FIGS. 2C/3; Jue: FIGS. 11B/12A) the apparatus of claim 8 further comprising a plurality of pulleys (Galloway: 344a-g; FIG. 3/250; FIGS. 2C; Jue: 36R/36L/56R/56L; FIG. 12A) connected near an upper area of each of said plurality of columns (as illustrated in Galloway: FIGS. 2A-3/Jue: FIGS. 11B/12A) configured to receive and re-direct said cables to weights (as illustrated in Galloway: FIGS. 2A-3/Jue: FIGS. 11B/12A) maintained within said space defined by each of said plurality of columns (as set forth in the combination of Galloway and Jue above where Jue demonstrates internal space in FIG. 11B).
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Jue in further view of Brulotte et al. (U.S. Pat. No. 10238563); hereafter “Brulotte”.
Regarding claim 5, Galloway in view of Jue discloses the apparatus of claim 1.
However, Galloway does not disclose wherein the overhead rigging comprises an upper member and lower member attached to one another by a swing swivel whereby said lower member may spin 360o.
Regardless, Brulotte teaches (FIGS. 12-14) an overhead rigging (as illustrated in FIGS. 12-14); wherein the overhead rigging comprising an upper member (60; FIGS. 12-14) and lower member (64; FIG. 14) attached to one another by a swing swivel (150; FIG. 14) whereby said lower member may spin 360 (as illustrated in FIG. 14)
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the upper member, lower member, and swing swivel of Brulotte (as illustrated in FIGS. 12-14) into the overhead rigging of Galloway (correspondent to 260; FIG. 2C). Where the results would have been predictable as both Galloway and Brulotte are concerned with support assemblies that reduce the weight of an occupant therein; where particularly the carriage of Brulotte (as illustrated in FIG. 12) and the carriage of Galloway (260; FIG. 2C) are particularly suspensory carriages. Where advantageously, the inclusion of the swivel of Brulotte would eminently avail even further articulation and positions achievable by the user of the system of Galloway, thereby improving its function and number of uses.
Regarding claim 11, Galloway in view of Jue discloses the apparatus of claim 8.
However, Galloway does not disclose wherein the overhead rigging comprises an upper member and lower member attached to one another by a swing swivel whereby said lower member may spin 360o.
Regardless, Brulotte teaches (FIGS. 12-14) an overhead rigging (as illustrated in FIGS. 12-14); wherein the overhead rigging comprising an upper member (60; FIGS. 12-14) and lower member (64; FIG. 14) attached to one another by a swing swivel (150; FIG. 14) whereby said lower member may spin 360 (as illustrated in FIG. 14)
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the upper member, lower member, and swing swivel of Brulotte (as illustrated in FIGS. 12-14) into the overhead rigging of Galloway (correspondent to 260; FIG. 2C). Where the results would have been predictable as both Galloway and Brulotte are concerned with support assemblies that reduce the weight of an occupant therein; where particularly the carriage of Brulotte (as illustrated in FIG. 12) and the carriage of Galloway (260; FIG. 2C) are particularly suspensory carriages. Where advantageously, the inclusion of the swivel of Brulotte would eminently avail even further articulation and positions achievable by the user of the system of Galloway, thereby improving its function and number of uses.
Claims 6-7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Jue in further view of Winfree et al. (U.S. Pat. No. 11135112); hereafter “Winfree”.
Regarding claim 6, Galloway in view of Jue discloses the apparatus of claim 1 {wherein the weights are provided in the spaces defined by each of the plurality of columns (as set forth in the combination of Galloway and Jue above).
However, Galloway does not disclose further comprising a linear actuator configured to maintain said weights in an elevated positioned within said spaces defined by each of said plurality of columns.
Regardless, Winfree teaches (FIGS. 1 and 7-8) a gantry support system for hoisting a person (as illustrated in FIGS. 1, and 7-11) with a weight therein (8; FIG. 1) further comprising a linear actuator (16/18; FIG. 1D) configured to maintain said weight in an elevated positioned.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the linear actuator of Winfree (as illustrated in FIGS. 1) into the weight of Galloway (340; FIG. 3) and Galloway in view of Jue (the multiple weight per the combination set forth prior in claim 1). Where the results would have been predictable as both Galloway and Winfree are concerned with person supporting apparatuses to reduce the weight thereof and facilitated locomotion. Where advantageously, Winfree acknowledges “in such implementations, the controller 18 may signal an actuator 16 to provide more or less counterweight” [4; 24-35], which would avail even more customizability to the system, thereby improving the utility of Galloway by avail more choices, exercise regiments, rehabilitation forces, and so on to the user dependent upon the force of the system, where the use of a linear actuator can alter the forces through telemetry and sensors and/or controller as Winfree provides [4; 24-35].
Regarding claim 7, Galloway in view of Jue and Winfree discloses (Winfree: FIG. 1) the apparatus of claim 6 wherein said linear actuator is configured to lower any portion of weights from said elevated position ([4; 24-35]) when not needed. Where the limitation “when not needed” is construed as intended use of the invention and does not carry patentable weight.
Regarding claim 12, Galloway in view of Jue discloses the apparatus of claim 8 {wherein the weights are provided in the spaces defined by each of the plurality of columns (as set forth in the combination of Galloway and Jue above).
However, Galloway does not disclose further comprising a linear actuator configured to maintain said weights in an elevated positioned within said spaces defined by each of said plurality of columns.
Regardless, Winfree teaches (FIGS. 1 and 7-8) a gantry support system for hoisting a person (as illustrated in FIGS. 1, and 7-11) with a weight therein (8; FIG. 1) further comprising a linear actuator (16/18; FIG. 1D) configured to maintain said weight in an elevated positioned.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the linear actuator of Winfree (as illustrated in FIGS. 1) into the weight of Galloway (340; FIG. 3) and Galloway in view of Jue (the multiple weight per the combination set forth prior in claim 1). Where the results would have been predictable as both Galloway and Winfree are concerned with person supporting apparatuses to reduce the weight thereof and facilitated locomotion. Where advantageously, Winfree acknowledges “in such implementations, the controller 18 may signal an actuator 16 to provide more or less counterweight” [4; 24-35], which would avail even more customizability to the system, thereby improving the utility of Galloway by avail more choices, exercise regiments, rehabilitation forces, and so on to the user dependent upon the force of the system, where the use of a linear actuator can alter the forces through telemetry and sensors and/or controller as Winfree provides [4; 24-35].
Regarding claim 13, Galloway in view of Jue and Winfree discloses (Winfree: FIG. 1) the apparatus of claim 12 wherein said linear actuator is configured to lower any portion of weights from said elevated position ([4; 24-35]) when not needed. Where the limitation “when not needed” is construed as intended use of the invention and does not carry patentable weight.
Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway in view of Jue, Winfree, and Donahue et al. (U.S. Pat. No. 10640335); hereafter “Donahue”.
Regarding claim 14, Galloway discloses (FIGS. 2A-3) an apparatus comprising: a frame assembly (as illustrated in FIGS. 2A-3) having an upper support (304/310/306; FIG. 3) and a plurality of columns (320; FIG. 3) for maintaining the frame assembly in an upright position (as illustrated in FIGS. 2A-3); an upper translatable member (208; FIGS. 2C) and a lower translatable member (206/306; FIGS. 2C/3), said lower translatable member slidably joined atop said upper support (through 234; FIG. 2C; as illustrated in FIG. 3) and said upper translatable member slidably joined atop said lower translatable member (through 260; FIG. 2C); and an overhead rigging (as illustrated in FIG. 2C and 3), said overhead rigging attached to said upper translatable member via a series of cables (as illustrated in FIG. 2C and 3), {said cable attached at a second end to a weight maintained adjacent one of the columns} (as illustrated in FIG. 3)
However, Galloway does not disclose wherein said series of cables are attached at second ends (plural) to weights (plural) maintained adjacent said plurality of columns (plural).
Regardless, Jue teaches (FIGS. 11B and 12A) a support assembly with a plurality of columns (28; FIGS. 11B and 12A) that have a series of cables (38L; FIGS. 11B and 12A) that are attached at second ends to weights (40R/40L; FIG. 11B; 150L/150R/151L/151R; FIG. 12A) maintained adjacent (or inside) one of the columns (As illustrated in FIGS. 11B and 12A).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated to have incorporated the multiple cables, weights and interior localization thereof, and pulleys of Jue (as illustrated in FIGS. 11B and 12A) into the support systems of Galloway (As illustrated between FIGS. 2A-3). Where the results would have been predictable as both Jue and Galloway are concerned with reducing the weight experienced by a user for exercise (Galloway: paragraph 0033; Jue: Abstract). Where advantageously, the use of multiple pulleys would provide better equalization and weight distribution applicable to the user for a variety of configurations and positions, thereby improving the number of uses availed for Galloway.
	However, Galloway still does not explicitly disclose a pair of upper translatable members and a pair of lower translatable members, each of said lower translatable members slidably joined atop said upper support and each of said upper translatable members slidably joined atop a different one of said lower translatable members; thereby availing the upper translatable members and the lower translatable members in a count of two each and assembled respective to each other (respective upper translatable members coupled with respective lower translatable members).	
Regardless, Winfree teaches (FIGS. 1, 7-8) a hoisting assembly (as illustrated between FIGS. 1 and 7-8) that is split into two separate halves (as illustrated in FIGS. 7-8).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the duplicate spacing that Winfree avails (as illustrated in FIGS. 7-8) into Galloway (as illustrated in FIGS. 2A-3). Where the results would have been predictable as both Galloway and Winfree are concerned with person supporting apparatuses to reduce the weight thereof and facilitated locomotion. Where Donahue teaches (FIGS. 12) that such dual and parallel systems eminently avail the system for use to two users, thereby eminently and obviously improving the use of the apparatus of Galloway by availing more users access to the invention simultaneously as Donahue teaches in a similar light.
Regarding claim 15, Galloway in view of Jue, Winfree, and Donahue discloses (Winfree: FIGS. 7) the apparatus of claim 14 wherein one end of each of said lower translatable members is slidably joined to {a} common central rail member (corresponding to FIG. 7 of Winfree through coupled members between 60/62; FIG. 7; where the rail member therealong is common and central to both).
Regarding claim 16, Galloway in view of Jue, Winfree, and Donahue discloses (Winfree: FIGS. 7) the apparatus of claim 14 wherein one end of each of said lower translatable members is slidably joined to {a} separate central rail member (corresponding to FIG. 7 of Winfree through members between 60/62; FIG. 7; where the rail member therealong is central to both and separately slid therealong).
Regarding claim 17, Galloway in view of Jue, Winfree, and Donahue discloses (Galloway: FIGS. 2C/3; Jue: FIGS. 11B/12A) the apparatus of claim 14 wherein said columns each define an internal space in which said weights are maintained (as set forth in the combination of Galloway and Jue above where Jue demonstrates internal space in FIG. 11B).
Regarding claim 18, Galloway in view of Jue, Winfree, and Donahue discloses (Galloway: FIGS. 2C/3; Jue: FIGS. 11B/12A) the apparatus of claim 14 further comprising a plurality of pulleys (Galloway: 344a-g; FIG. 3/250; FIGS. 2C; Jue: 36R/36L/56R/56L; FIG. 12A) connected to said upper translatable member (as illustrated in Galloway: FIGS. 2A-3/Jue: FIGS. 11B/12A), said plurality of pulleys configured to receive and re-direct said cables to upper areas of said plurality of columns (as illustrated in Galloway: FIGS. 2A-3/Jue: FIGS. 11B/12A).
Regarding claim 19, Galloway in view of Jue, Winfree, and Donahue discloses (Galloway: FIGS. 2C/3; Jue: FIGS. 11B/12A) the apparatus of claim 14 further comprising a plurality of pulleys (Galloway: 344a-g; FIG. 3/250; FIGS. 2C; Jue: 36R/36L/56R/56L; FIG. 12A) connected near an upper area of each of said plurality of columns (as illustrated in Galloway: FIGS. 2A-3/Jue: FIGS. 11B/12A) configured to receive and re-direct said cables to weights (as illustrated in Galloway: FIGS. 2A-3/Jue: FIGS. 11B/12A) maintained within said space defined by each of said plurality of columns (as set forth in the combination of Galloway and Jue above where Jue demonstrates internal space in FIG. 11B).
Regarding claim 20, Galloway in view of Jue, Winfree, and Donahue discloses the apparatus of claim 14. 
However, Galloway does not disclose further comprising a linear actuator configured to manage said weights.
Regardless, Winfree teaches (FIGS. 1 and 7-8) a gantry support system for hoisting a person (as illustrated in FIGS. 1, and 7-11) with a weight therein (8; FIG. 1) further comprising a linear actuator (16/18; FIG. 1D) configured to manage said weight.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the linear actuator of Winfree (as illustrated in FIGS. 1) into the weight of Galloway (340; FIG. 3) and Galloway in view of Jue (the multiple weight per the combination set forth prior in claim 1). Where the results would have been predictable as both Galloway and Winfree are concerned with person supporting apparatuses to reduce the weight thereof and facilitated locomotion. Where advantageously, Winfree acknowledges “in such implementations, the controller 18 may signal an actuator 16 to provide more or less counterweight” [4; 24-35], which would avail even more customizability to the system, thereby improving the utility of Galloway by avail more choices, exercise regiments, rehabilitation forces, and so on to the user dependent upon the force of the system, where the use of a linear actuator can alter the forces through telemetry and sensors and/or controller as Winfree provides [4; 24-35].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent becausethey address the state of the art on hoists for exercise/patients/invalids/etc, counterweighting systems, actuation/articulation schemes, and rotational configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/24/2022